Citation Nr: 1146012	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran contends that he suffers from PTSD as a result of combat exposure while serving in Vietnam.  The record confirms that the Veteran received the Combat Infantryman Badge.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran has been afforded two previous VA examinations to determine whether he suffers from PTSD.  The first examination took place in March 2007.  According to the examination report, 30 minutes was spent with the Veteran, 35 minutes was spent on chart review, and 30 minutes was spent transcribing the report.  The examiner concluded that the Veteran did not suffer from any Axis I diagnosis, but rather, an Axis II diagnosis of narcissistic personality disorder.  

The Veteran was afforded an additional VA examination in March 2008.  The examiner did not indicate the amount of time spent examining the Veteran or reviewing his claims file.  Again, no Axis I diagnosis was assigned, aside from noting that the Veteran was malingering.  He was again diagnosed with a narcissistic personality disorder with paranoid traits.  

During his May 2011 hearing, the Veteran and his representative asserted that both of the above examinations were inadequate.  Specifically, they indicated that the March 2007 VA examination only lasted 14 minutes while the March 2008 examination was just 27 minutes.  They requested that the Veteran be scheduled for a new examination.  

Initially, the Board notes that the above assertions are not corroborated by the evidence of record.  In fact, the March 2007 examination report indicates that a full 30 minutes was spent examining the Veteran.  However, the Veteran has contradicted this notation, and there is presently insufficient evidence of record to directly contradict the credibility of this claim.  Because of this fact, as well as the need to afford the Veteran the full benefit of the doubt following his combat service in Vietnam, he should be scheduled for an additional examination.  The examination report should indicate the time spent interviewing the Veteran, as well as the time spent reviewing the claims file and preparing the report.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from any psychiatric disability, to include PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es) associated with the Veteran's psychiatric complaints ? 

(b) If PTSD is diagnosed, can the Veteran's PTSD be related to his reported stressors, including his exposure to combat situations in Vietnam?  Specifically, the examiner should opine as to (i) whether this stressor is adequate to support a diagnosis of PTSD, (ii) whether it is consistent with the places, types, and circumstances of the Veteran's military service, and (iii) whether the Veteran's symptomatology is related to this claimed stressor.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is at least as likely as not that this disorder(s) is a result of the Veteran's military service.  

A complete rationale for all opinions expressed must be provided, and the examiner should specifically note the length of time spent examining the Veteran, reviewing relevant records, and preparing the examination report.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


